998 So. 2d 1195 (2009)
Tommy L. THOMAS, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-3506.
District Court of Appeal of Florida, First District.
January 9, 2009.
Tommy L. Thomas, pro se, Appellant.
Bill McCollum, Attorney General, and Thomas D. Winokur, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant challenges the trial court's summary denial of his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. In his motion for postconviction relief, the appellant *1196 alleged facially insufficient grounds of ineffective assistance of trial counsel and a violation of the prohibition against double jeopardy. Because the trial court failed to allow the appellant at least one opportunity to amend the motion, we reverse the summary denial of the appellant's rule 3.850 motion and remand to the trial court to dismiss the motion and allow the appellant an opportunity to correct the pleading deficiencies. See Spera v. State, 971 So. 2d 754, 761 (Fla.2007).
REVERSED and REMANDED.
WEBSTER, BROWNING and LEWIS, JJ., concur.